Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-17-2008

Tantalean-Bera v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2525




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Tantalean-Bera v. Atty Gen USA" (2008). 2008 Decisions. Paper 1011.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1011


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                      No. 07-2525


                           FERNANDO TANTALEAN-BERA,
                                                Petitioner

                                            v.

                  ATTORNEY GENERAL OF THE UNITED STATES




  On Petition for Review of an Order of Removal of the Board of Immigration Appeals
                              (Agency No. A97-959-834)
                          Immigration Judge: Henry S. Dogin


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      June 4, 2008

                Before: AMBRO, FISHER and JORDAN, Circuit Judges

                              (Opinion filed: June 17, 2008)


                                        OPINION


PER CURIAM

       Fernando Tantalean-Bera seeks review of a final order of removal. We will

dismiss the petition for review.

       Tantalean-Bera is a native and citizen of Peru. He entered the United States
without inspection in April, 1994. The Department of Homeland Security issued a Notice

to Appear on November 28, 2004, stating that Tantalean-Bera was in violation of INA §

212(a)(6)(A)(i). Tantalean-Bera conceded removability and applied for cancellation of

removal under INA § 240A(b)(1) on April 27, 2005. The Immigration Judge (“IJ”) held a

hearing on March 1, 2006, and denied the application for cancellation of removal,

concluding that Tantalean-Bera had failed to meet the statutory criteria.1 Tantalean-Bera

appealed to the Board of Immigration Appeals (“BIA”), which dismissed his appeal. The

BIA found no error in the IJ’s determination that Tantalean-Bera’s wife would not suffer

exceptional hardship “beyond that which ordinarily would be expected to result from the

[petitioner’s] removal.” BIA op. Determining that failure to satisfy this factor alone

rendered Tantalean-Bera ineligible for cancellation of removal, the BIA declined to reach

any other issue that he had raised.

       In his petition for review, Tantalean-Bera raises two arguments: (1) that the IJ

violated his right to due process by engaging in biased questioning; and (2) that the BIA

erred in affirming the IJ’s determination that he was not entitled to cancellation of

removal because he had not demonstrated that his removal would result in exceptional



   1
    An alien seeking cancellation of removal must show that: (1) the alien has been
physically present in the United States for a continuous period of not less than 10 years
immediately preceding the date of the alien’s application for cancellation of removal; (2)
the alien has been a person of good moral character during such period; (3) the alien has
not been convicted of a criminal offense; and (4) the alien’s removal would result in
exceptional and extremely unusual hardship to the alien’s spouse, parent or child who is a
United States citizen or lawful permanent resident. 8 U.S.C. § 1229b(b)(1)(A)-(D).

                                              2
and extremely unusual hardship to his spouse.

       We cannot consider Tantalean-Bera’s argument that the IJ’s manner of questioning

violated due process because he failed to raise this issue before the BIA. See Bonhometre

v. Gonzales, 414 F.3d 442, 447-48 (3d Cir. 2005).

       Denials of discretionary relief are not subject to judicial review. 8 U.S.C. §

1252(a)(2)(B). Whether an alien will suffer “exceptional and extremely unusual

hardship,” as required for cancellation of removal, is precisely such a discretionary

determination. Mendez-Moranchel v. Ashcroft, 338 F.3d 176, 179 (3d Cir. 2003). We

lack jurisdiction to review the discretionary decision that Tantalean-Bera failed to show

exceptional and extremely unusual hardship. 8 U.S.C. § 1229b(b)(1)(D).

       As Tantalean-Bera has presented no issue that we may review, we will dismiss his

petition for review.




                                             3